THE Circuit Court overruled the appellee’s motion to dismiss an appeal. The motion was founded on the affidavit of a third person of his belief that the appeal-bond was not executed within the time required by the statute. The record and bond showed on their face that the bond was executed and filed in time. Held, that the motion was correctly overruled.
The plaintiff, in the case of an appeal from the judgment of a justice in his favour, was a non-resident when the cause was called in the Circuit Court. Held, that he might be required to give security for costs, though he was a resident when he commenced the suit, when the judgment was rendered, and when the appeal was taken.